Exhibit 10.1

 

LOGO [g718001snap0003.jpg]

April 21, 2014

Glenn Coleman

17 Carlisle Court

Chester, NJ 07930

Dear Glenn,

We are delighted to offer you the position of Corporate Vice President, Chief
Financial Officer with Integra LifeSciences Corporation (“Integra”) one business
day after Integra files the Form 10-Q for the quarter ended March 31, 2014 with
the Securities and Exchange Commission, as early as May 2, 2014 and no later
than May 13, 2014, and reporting to John B. Henneman III, Corporate Vice
President, Finance and Administration, and Chief Financial Officer. In the event
that the Form 10-Q is not filed by May 1, 2014, you will be hired as a Corporate
Vice President of Integra and later appointed to Corporate Vice President and
Chief Financial Officer as stated above. Your start date will be on May 2, 2014,
as you and we may agree after taking in to account our requirements and those of
your current employer. The salary for this position is $450,000 annually, paid
in bi-weekly installments. Your position is exempt, making you ineligible for
overtime.

You are eligible for a target short-term cash incentive award up to 50% of your
base salary and for a target long-term equity incentive award up to 100% of your
base salary under our discretionary bonus program, subject to the Company
achieving its performance targets and you meeting your performance objectives.
Any incentive award for 2014 will be prorated in your first year of employment
based on your start date. You must be a current employee on the date the
incentive awards are paid to be eligible to receive payment.

Upon joining Integra, you will be granted a one-time signing bonus of $250,000
USD cash. The $250,000 USD cash will be paid to you during the first pay period
after your start date and subject to applicable local and federal tax
withholdings. Should you decide in the first twenty-four months of employment to
voluntarily leave the company, you will be required to repay the full amount of
the cash sign-on bonus. You must be a current employee on the date the one-time
sign-on award is paid to be eligible to receive payment.

Your annual equity incentive awards will be paid 50% in Performance Stock Units
(PSUs), 30% in Non-Qualified Stock Options (Options), and 20% in Restricted
Stock Awards (RSAs). PSUs reflect your opportunity to receive unrestricted
shares of common stock of the Company contingent on the achievement of certain
performance goals covering the applicable performance period, as described in
the Award Agreement. Following certification of the achievement of the goal for
each year of the performance period, Integra will issue to you the applicable
number of shares of Integra common stock free of restrictions, less any shares
withheld for taxes. In addition, the Award Agreement provides for a “catch-up”
opportunity, in the event the performance requirement isn’t achieved for a
single fiscal year. The PSUs, Options and RSAs will vest as follows: the first
thirty-three percent (33%) will vest one year after the grant date, the second
thirty-three percent (33%) will vest the second year after the grant date, and
the final thirty-four percent (34%) will vest on the third year following the
grant date.

Upon joining Integra, you will be granted a one-time signing bonus in equity
awards equivalent to $1,400,000 USD at the time of grant. As with the annual
equity incentive awards, the one-time signing award will be paid 50% in PSUs,
30% in Options, and 20% in RSAs. The first 25% of the award will vest on
January 31, 2015 and the remaining shares will vest in three equal annual
installments, beginning on the second anniversary of your start date or the
first of the next following month. You must be a current employee on the date
the one-time sign-on award is paid to be eligible to receive payment.

As an Integra employee, you will be eligible for our comprehensive benefits
package that includes paid time off, health and welfare benefits, a 401(k) Plan,
an employee stock purchase plan and an education assistance program. You and
your eligible dependents will be eligible for health and welfare benefits
(medical, dental, vision, life insurance, Core Short-Term Disability and
flexible spending accounts) on your hire date. You will be eligible for
Supplemental Short-Term Disability, Core and Long-Term Disability on the first
of the month following 60 days from your hire date. You become eligible for the
401(k) plan on the first day of the month following your hire date and the
employee stock purchase program on the first day of the calendar quarter
following your hire date.



--------------------------------------------------------------------------------

This offer is contingent upon satisfactory completion of Integra’s
pre-employment screening process, including a background check and
references. This offer is also contingent upon your signing the attached
agreement. All employees are required to sign this document. Please review, sign
and date the attached agreement and return it along with a copy of your signed
offer letter. The original agreement should be sent to the Human Resources
Department along with the other administrative forms in the new hire kit
provided to you. If you have questions regarding the agreement, please contact
the Human Resources Department. If you do not agree with the terms of this
document, this offer of employment, including all of its terms, will be
rescinded.

The U. S. Department of Justice requires all new hires to provide identification
documents that establish both identity and employment eligibility, within three
days of employment. A list of acceptable documents can be found on the back of
the I-9 form. You will need to present the identification documents to your
Human Resources Manager. If these identification documents are not provided
within three days following your start date, termination of employment will
ensue.

You will be responsible for the successful completion of your duties and
responsibilities as assigned to your position. A copy of your job description
will be provided to you on your first day of employment. As part of the new hire
process, your manager will evaluate you after 90 days. The purpose of this
evaluation is to determine, for both Integra LifeSciences and for you, whether
the goals and duties of the position can be met.

Although Integra LifeSciences anticipates a mutually rewarding employment
relationship, it is expressly understood and agreed that your employment is “at
will”. Under this relationship, Integra LifeSciences may, at any time, decide to
end an individual’s employment with or without cause or prior notification.
Accordingly, we have no agreement that your employment will continue for any
particular period of time. Likewise, you have the right to terminate your
employment at any time. Should you desire to terminate this relationship, you
agree to use your best efforts to give Integra LifeSciences 14 day’s written
notice. Finally, we understand that this letter supersedes any and all previous
discussions, verbal as well as written.

If you have any questions regarding this letter or its contents, please feel
free to address them to me. If this offer is acceptable to you, please sign a
copy of this letter and return it together with the signed agreement to me by
April 29, 2014.

Integra LifeSciences is a growing company with an excellent future. Building our
company is a rewarding experience, and we are looking forward to having you join
us.

Sincerely,

Padma Thiruvengadam

Corporate Vice President, Chief Human Resources Officer

 

cc:   Peter J. Arduini, Chief Executive Officer

        John B. Henneman, III, Chief Financial Officer

Personnel File

I accept your offer of employment.       Signature:  

            /s/ Glenn Coleman

      Date: 4/29/2014